Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2022,10/14/2022, and 10/19/2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3 is/are rejected under 35 U.S.C. 102(a)91)as being anticipated by FUKUZUMI et al, US 20160079164 A1.
Pertaining to claim 1, FUKUZUMI teaches (see pars. [0015]-[0071]; figs. 1-4) discloses an electronic device, comprising:
a memory circuit fabricated on a first semiconductor die[100], wherein the memory circuit comprises a plurality of modular memory units MC, each modular memory unit MC comprising 
(i) a three-dimensional array of storage transistors[STD,STS,BGT] comprising a plurality of strings( see para 0023 about having memory strings)  and
(ii) a group of conductors[73] exposed to a surface of the first semiconductor die 100, the group of conductors being[73] configured for communicating control, address and data signals associated the memory unit; and
a logic circuit fabricated on a second semiconductor die[200], wherein the logic circuit includes a plurality of conductors[76] each exposed at a surface of the second semiconductor die[200], wherein the first and second semiconductor dies[100,200 ]are wafer-bonded, such that the conductors[73] exposed at the surface of the first semiconductor die[100] are each electrically connected to a corresponding one of the conductors[76] exposed to the surface of the second semiconductor die[200].
Pertaining to claim 3, FUKUZUMI teaches) The electronic device of Claim 1, wherein the first and the second semiconductor dies are wafer-bonded using a flip-chip technique ( see fig1. Having this technique claimed) .

In the alternative the previously applied reference of Nishida 
Please note even without the new IDS filed that reads on the some of the claim’s language including claim1, the previously applied reference of Nishida still read on the amended claim 1 as only part of the objected claim2 was amendment into claim 1.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,9,16-18,20,26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishida US 10,283,493 B1 of record.
. Pertaining to claim 1, Nishida teaches ( see fig17, 24-25,26-27 for example) An
electronic device, comprising:
a memory circuit[1000] fabricated on a first semiconductor die, wherein the
memory circuit comprises a plurality of modular memory units, each modular memory unit comprising (i) a three-dimensional array of storage transistors comprising a plurality of strings( see col.4, lines 58-61 about having memory strings)   , and (ii) a group of conductors [1792] exposed to a surface of the first semiconductor die, the group of conductors being configured for communicating control, address and data signals associated the memory unit ( see col.36, lines 8-67); and
a logic circuit [2000] fabricated on a second semiconductor die, wherein the logic circuit includes a plurality of conductors [2792] each exposed at a surface of the second semiconductor die, wherein the first[1000] and second [2000] semiconductor dies are wafer- bonded, such that the conductors [1792] exposed at the surface of the first semiconductor die are each electrically connected to a corresponding one of the conductors[2792] exposed to the surface of the second semiconductor die.
Pertaining to claim 3, Nishida teaches ( see fig17, 24-25,26-27 for example) The electronic device of Claim 1, wherein the first and the second semiconductor dies are wafer-bonded using a flip-chip technique ( see col.40, lines 30-31).
Pertaining to claim 9, Nishida teaches ( see fig17, 24-25,26-27 for example The electronic device of Claim 1, wherein the modular memory units are formed above a planar substrate of the first semiconductor die[1000] and placed in a regular configuration.
Pertaining to claim 16, Nishida teaches ( see fig17, 24-25,26-27 for example) The electronic device of Claim 9, further comprising circuitry[710] for memory operations formed in the planar substrate[9].
Pertaining to claim 17, Nishida teaches ( see fig17, 24-25,26-27 for example) The electronic device of Claim 16, wherein the circuitry [710] for memory operations is provided as a plurality of circuit groups( see at least two circuits 710 on figs 24-25), wherein each circuit group supports memory operations of an associated one of the memory units and is formed underneath the associated memory structure.
Pertaining to claim 18, Nishida teaches ( see fig17, 24-25,26-27 for example) The electronic device of Claim 17, wherein the circuitry for memory operations comprises address decoders, voltage sources and sense amplifiers ( see col.30, lines 35-54).
Pertaining to claim 20, Nishida teaches ( see fig17, 24-25,26-27 for example) The electronic device of Claim 1, wherein the logic circuit [2000] comprises an industry standard interface connected to the memory circuit over the first and the second pluralities of connectors ( hybrid bonding standard).
Pertaining to claim 26, Nishida teaches ( see fig17, 24-25,26-27 for example) The electronic device of Claim 1, wherein the first[1000] and the second[2000] semiconductor dies are wafer-bonded using any one of: through silicon- via, silicon interposer, silicon bridge techniques and combinations thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida US 10,283,493 B1 in view of Kowalewski US 20100036960 A1.
Pertaining to claim 35-37, Nishida teaches ( see fig17, 24-25,26-27 for example) the electronic device of Claim 1, but is silent wherein the logic circuit[200] comprises one or more microprocessors and wherein each of the microprocessors comprise a RISC-type processor or a graphics processor or wherein the logic circuit further comprises an industry standard data interface.
however , in the same field of endeavor, Kowalewski teaches wherein the logic circuit comprises one or more microprocessors or wherein each of the microprocessors comprise a RISC-type processor or a graphics processor or wherein the logic circuit further comprises an industry standard data interface ( see para 0074 for using standard microprocessor for sending data). In view of Kowalewski, it would have been obvious to one of ordinary skill in the art to incorporate a micro processing unit in that of Nishida for sending data among other applications.
Claim(s) 21,46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida US 10,283,493 B1 in view of Li US 20200006306 A1.
Pertaining to claim 21,46, Nishida teaches ( see fig17, 24-25,26-27 for example) the electronic device of Claim 1, but is silent wherein the logic circuit comprises a memory controller and also silent the electronic device of Claim 20, wherein the industry standard interface comprises one of: DDR3/DDR4 or PCle.
However , in the same field of endeavor, Li teaches wherein the logic circuit comprises a memory controller ( see abstract) and further teaches wherein the industry standard interface comprises one of: DDR3/DDR4 or PCle ( see para 0011).
In view of Li, it would have been obvious to one of ordinary skill in the art to incorporate a micro controller unit in that of Nishida for transmitting signal and data using through silicon via .
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida US 10,283,493 B1 in view of Li US 20200006306 A1.
Pertaining to claim 25, Nishida teaches ( see fig17, 24-25,26-27 for example) the electronic device of Claim 1, but is silent wherein the memory circuit comprises one of: DRAMs, phase-change memories, spin-transfer torque (STT) memory devices, resistive random-access memories (RRAMs), or ferroelectric random-access memories (FeRAM).
However , in the same field of endeavor, Li teaches ( see para 0022) wherein the memory circuit comprises one of: DRAMs, phase-change memories, spin-transfer torque (STT) memory devices, resistive random-access memories (RRAMs), or ferroelectric random-access memories (FeRAM). In view of Li, it would have been obvious to one of ordinary skill in the art to have the memory of Nishida be aDRAM a micro controller unit in that of Nishida for a configurable RAM device including an array of memory units bonded to a main logic circuit using through-silicon via (TSV) to transmit signals, thus bypassing the memory physical layer.
Allowable Subject Matter
Claim57-63 allowed.
Claims 4-8,10-15,19,22-24,27-34,38-45,47-56 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/19/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 And further Applicant's amendment necessitated the new ground(s) of rejection in the alternative presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819